Case: 21-30150     Document: 00516252451          Page: 1    Date Filed: 03/24/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                   No. 21-30150                    March 24, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   Anthony J. Woods,

                                                            Plaintiff—Appellant,

                                       versus

   LaToya Cantrell, Mayor, officially; New Orleans City,
   officially; French Market Corporation, officially; Rhonda
   Sidney, officially and individually; N'Gai Smith, officially and
   individually; Robert Matthews, officially; Elizabeth S. Robins,
   officially and individually,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-482


   Before Jolly, Willett, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
          This case comes to us from a Rule 12(b)(6) dismissal of Anthony J.
   Woods’s complaint. Woods’s complaint alleges that his prior employer,
   French Market Corporation, violated Title VII by discriminating against him
   on the basis of race and religion and by subjecting him to a hostile work
   environment. He also alleges violations of other civil rights statutes,
   including section 1981 for race discrimination, section 1983 for violating his
Case: 21-30150          Document: 00516252451              Page: 2       Date Filed: 03/24/2022




                                           No. 21-30150


   First Amendment right to speech and Fourteenth Amendment right to due
   process, and section 1985 for conspiracy to violate his civil rights. Most of the
   claims Woods alleged are conclusory and cannot support any cognizable,
   triable claim.
          Liberally construing Woods’s pro se appeal, Woods raises many of the
   same issues that he alleges in his complaint, and it is certainly true that his
   complaint is extensive. But it is also true that the district court issued a
   detailed Order and Reasons of forty-four pages responding to each claim,
   which we have carefully examined. We can find no reversible error in the
   district court’s Order and Reasons, except in one respect: the hostile work
   environment claim.
          For his hostile work environment claim, Woods’s complaint
   specifically alleges that in the presence of other employees, Woods’s
   supervisor, N’Gai Smith, a person of Hispanic descent, directly called him a
   “Lazy Monkey A__ N____.” 1 This allegation is specific, and unlike the
   majority of Woods’s other allegations, non-conclusory. The district court
   dismissed Woods’s hostile work environment claim because “a single
   utterance of a racial epithet, despicable as it is, cannot support a hostile work
   environment claim.”
          We think that the district court erred in this one respect. It is true that
   this court has indicated that a single instance of a racial epithet does not, in
   itself, support a claim of hostile work environment. See, e.g., Mosley v. Marion
   Cnty., 111 F. App’x 726, 728 (5th Cir. 2004) (per curiam) (finding no hostile
   work environment despite three incidents involving a racial slur). We have
   further said, however, that “[u]nder the totality of the circumstances test, a
   single incident of harassment, if sufficiently severe, [can] give rise to a viable


          1
              The racial epithet is not further spelled out anywhere in the record.




                                                 2
Case: 21-30150        Document: 00516252451         Page: 3     Date Filed: 03/24/2022




                                     No. 21-30150


   Title VII claim.” See, e.g., EEOC v. WC&M Enters., Inc., 496 F.3d 393, 400
   (5th Cir. 2007).
          As other circuits have recognized, “[p]erhaps no single act can more
   quickly ‘alter the conditions of employment and create an abusive working
   environment’ than the use of an unambiguously racial epithet such as [the N-
   word] by a supervisor in the presence of his subordinates.” Rodgers v.
   Western-Southern Life Ins. Co., 12 F.3d 668, 675 (7th Cir. 1993) (quoting
   Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)); see also Alston v.
   Town of Brookline, 997 F.3d 23, 47 (1st Cir. 2021); Boyer-Liberto v.
   Fontainebleau Corp., 786 F.3d 264, 280 (4th Cir. 2015); Ellis v. Houston, 742
   F.3d 307, 325-26 (8th Cir. 2014); Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 577
   (D.C. Cir. 2013) (per curiam); Rivera v. Rochester Genesee Reg’l Transp. Auth.,
   743 F.3d 11, 24 (2d Cir. 2014); McGinest v. GTE Serv., 360 F.3d 1103, 1116
   (9th Cir. 2004). The N-word has been further described as “a term that sums
   up . . . all the bitter years of insult and struggle in America, [a] pure anathema
   to African-Americans, [and] probably the most offensive word in English.”
   Ayissi-Etoh, 712 F.3d at 580 (Kavanaugh, J., concurring) (citations omitted).
          The incident Woods has pleaded—that his supervisor directly called
   him a “Lazy Monkey A__ N____” in front of his fellow employees—states
   an actionable claim of hostile work environment. Ayissi-Etoh, 712 F.3d at 580
   (Kavanaugh, J., concurring) (“[I]n my view, being called the n-word by a
   supervisor—as [plaintiff] alleges happened to him—suffices by itself to
   establish a racially hostile work environment.”). Furthermore, if supported
   with adequate proof, Woods could be entitled to emotional and other
   damages that have been alleged. See 42 U.S.C. § 1981a (allowing
   compensatory damages, including for “emotional pain” and “mental
   anguish,” and punitive damages for certain claims brought under the civil
   rights statutes); see also Henry v. Corpcar Servs. Hous., Ltd., 625 F. App’x 607,




                                           3
Case: 21-30150     Document: 00516252451           Page: 4   Date Filed: 03/24/2022




                                    No. 21-30150


   617 (5th Cir. 2015) (per curiam) (affirming the award of damages for a hostile
   work environment claim involving a single incident of racial harassment).
          Accordingly, we remand for further consideration not inconsistent
   with this opinion. In all other respects, the district court judgment is
   affirmed.
                 AFFIRMED in part. REVERSED in part. REMANDED.




                                         4